Citation Nr: 0009200	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 50 percent disabling. 

2.  Entitlement to an increased rating for hiatal hernia-like 
symptoms, with reflux esophagitis and gastritis, secondary to 
service connected anxiety disorder, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veteran Affairs (VA), in which the RO declined to increase 
the disability rating for service connected anxiety disorder 
above 50 percent.  The veteran also appeals the RO's rating 
decision denying an increased rating greater than 10 percent 
for hiatal hernia-like symptoms with reflux esophagitis and 
gastritis, secondary to service connected anxiety disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected anxiety disorder is 
manifested by complaints of nervousness, fear of crowds, 
nightmares and flashbacks, as well as objective evidence of 
mildly pressured speech, fair insight, and an anxious mood 
and affect.

3.  The veteran's service connected hiatal hernia-like 
symptoms with reflux esophagitis and gastritis, secondary to 
service connected anxiety disorder, is manifested by 
complaints of dysphagia, regurgitation, frequent indigestion 
and heartburn, as well as objective evidence of gastritis, 
reflux esophagitis, and a hiatal hernia of the distal 
esophagus.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating 
greater than 50 percent for anxiety disorder have not been 
satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. 
§  3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9400, 
9440 (1999).

2.  The criteria for an assignment of an increased rating 
greater than 10 percent for hiatal hernia-like symptoms, with 
reflux esophagitis and gastritis, secondary to service 
connected anxiety disorder have not been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. §  3.321, 
4.1, 4.3, 4.7, 4.115, Diagnostic Codes  7346, 7399 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased schedular ratings
The veteran has presented well grounded claims for an 
increased disability evaluation for both of his service 
connected disabilities within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp.).  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The veteran has not alleged that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist the claimant, as mandated by 38 U.S.C.A.§ 5107(a) 
(West 1991 & Supp. 1999), has been satisfied.

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

		a.  anxiety disorder
In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In a February 1946 rating decision, the 
RO granted service connection for psychoneurosis, anxiety, 
manifested by irritability, nightmares, "etc." and 
evaluated the condition as 50 percent disabling effective 
January 10, 1946, the date following service discharge.  The 
evidence shows that the veteran was hospitalized with the 
above described disability in December 1945 following 18 
months of sea duty in the South Pacific, during which he 
participated in combat operations in Leyte, Luzon and 
Okinawa.  In a January 1947 rating decision, the RO reduced 
the disability rating for psychoneurosis, anxiety type, to 30 
percent, effective March 31, 1947, based on evidence from a 
January 1947 VA examination that reflected considerable 
psychiatric improvement but still evidence of anxiety and 
nightmares.

In an October 1961 rating decision, the RO decreased the 
veteran's psychiatric disability, now described as anxiety 
reaction, rating to 10 percent, effective December 30, 1961.  
A September 1961 VA examination described his anxiety 
condition as moderate, and the veteran claimed to still be 
nervous and irritable.  In a November 1973 rating decision, 
the RO increased the disability rating to 30 percent, 
effective August 30, 1973, based on evidence from a January 
1973 VA examination showing that his anxiety reaction 
condition was now estimated as being moderately severe.  The 
RO increased the veteran's anxiety reaction disability rating 
to 50 percent, effective July 29, 1982, in a January 1983 
rating decision.  A September 1982 VA examination revealed 
that the veteran was extremely tense and restless, with no 
steady work since 1975 and complaining of being quite 
irritable and extremely nervous.  The veteran requested an 
increased rating for his anxiety condition in September 1997.  
However, subsequent rating decisions confirmed the 50 percent 
rating.       

As indicated above, the veteran has appealed the assignment 
of a 50 percent rating for this service connected disability, 
and contends that a higher rating is warranted.   After a 
review of the records, the Board finds that the evidence is 
against his claim for an increased evaluation.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

The veteran's anxiety reaction is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9400, for generalized anxiety 
disorder, which is rated according to DC 9440 for chronic 
adjustment disorder.  Under the rating criteria set forth in 
the Schedule, a 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In applying the rating criteria of the next higher, 70 
percent, rating to the veteran's symptoms, the Board finds 
that the veteran's anxiety disorder does not warrant an 
increased rating.  In reviewing the report from the most 
recent VA psychiatric examination, from August 1998, the 
Board finds that the veteran does not show evidence of 
suicidal ideation, illogical, irrelevant or obscure speech, 
spatial disorientation, obsessional rituals which interfere 
with routine activities, neglect of personal appearance and 
hygiene, impaired impulse control, or a complete inability to 
establish or maintain effective relationships.  The 
examination showed that the veteran was appropriately 
dressed, adequately groomed, alert and well oriented.  During 
the examination, the veteran denied any hallucinations, 
homicidal or suicidal thoughts.  His speech was mildly 
pressured, but his thoughts were without any flight of ideas 
or looseness of associations.  His judgment and memory were 
good, abstract ability adequate and insight fair.  However, 
the evidence does show that his mood and affect are both 
anxious.  The examiner diagnosed a generalized anxiety 
disorder, with a Global Assessment of Functioning (GAF) 
score, from the American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorders (pp. 46-47) (4th 
ed., revised, 1994), or DSM-IV, of 60.  This GAF code equates 
to moderate mental illness symptoms or moderate difficulty in 
social, occupational or school functioning.  The Board does 
not find that the criteria for a 70 percent rating have been 
satisfied.  While the veteran has shown evidence of 
difficulty in adapting to stressful circumstances, especially 
in a work-like setting, the record as a whole does not 
demonstrate that he approximates the criteria for the 
assignment of a 70 percent rating.     

The Board also considers the various statements submitted by 
the veteran since his July 1998 increased rating request, 
describing his inability to be around crowds or to work due 
to anxiety and nervousness, sleep problems due to nightmares 
and flashbacks, and problems with concentration and memory.  
During his January 1999 RO hearing, the veteran testified 
that he stopped working in his own construction business in 
1975 because he became so nervous that he could not deal with 
the public.  He also stated that he has a couple of friends 
with whom he plays golf, and that he gets along with his 
family.  He also described the medication he takes for his 
nerves, as well as the stomach and heart problems that he has 
because of his nervous condition.  While all of this evidence 
confirms that the veteran has a significant anxiety 
condition, the criteria needed to support an increased rating 
to 70 percent are not present.  The majority of the 70 
percent rating criteria for mental disorders are not found in 
the evidence of the veteran's current anxiety disorder.  
Rather, the Board finds that the veteran's anxiety condition 
more nearly approximates the criteria for a 50 percent 
rating.  

The Board has also considered whether the assignment of a 
disability rating higher than 70 percent is appropriate, and 
concludes that the veteran also does not meet the criteria 
for the next higher rating, 100 percent.  Under the 100 
percent criteria for mental disorders, the veteran would have 
to show such symptoms as gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, memory loss 
for names of close relatives or his own name, and 
intermittent inability to perform basic minimal hygiene.  The 
evidence shows that the veteran has not displayed these 
symptoms.  Thus, the 50 percent rating remains the most 
appropriate level of disability.

		b.  hiatal hernia symptoms with reflux esophagitis 
and gastritis
In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In an April 1999 rating decision, the RO 
granted service connection for reflux esophagitis and 
gastritis, secondary to the service connected anxiety 
disorder, with a 10 percent rating effective July 9, 1998, 
the date of receipt of the veteran's claim.  In a July 1998 
VA examination, the examiner noted the veteran's long history 
of dysphagia and complaints of frequent indigestion, 
heartburn, regurgitation on reclining and belching.  
Following upper gastrointestinal testing, the examiner 
diagnosed the veteran with reflux esophagitis, dysphagia and 
gastritis.  The examiner noted that although the veteran's 
anxiety disorder did not cause his stomach condition, his 
anxiety does aggravate the stomach condition.  A subsequent 
rating decision in June 1999 confirmed the 10 percent rating 
for the disability now described as hiatal hernia-like 
symptoms with reflux esophagitis and gastritis.  The veteran 
has appealed that decision.

As indicated above, the veteran has appealed the assignment 
of a 10 percent rating for his service connected stomach 
condition secondary to his anxiety condition, and contends 
that a higher rating is warranted.   After a review of the 
records, the Board finds that the evidence is against his 
claim for an increased evaluation.  See 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999).

The veteran is rated under 38 C.F.R. § 4.115, DC 7399-7346.  
DC 7346 is for hiatal hernia, while DC 7399 applies to 
disabilities of the digestive system that are not 
specifically accounted for in the Schedule, but can be rated 
by analogy to a similar specified disability code.  See 
38 C.F.R. §§  4.20, 4.27 (1999).  Under DC 7346, a 60 percent 
rating is warranted for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted with two or more of the symptoms 
for the 30 percent evaluation of less severity.

The evidence from the July 1998 VA examination shows that the 
veteran has had longstanding dysphagia, with food tending to 
lodge in his mid-esophageal area, which requires him to small 
bites of food and sometimes lean slightly forward while 
eating.  He has had dilatation of the esophagus beginning 
four years ago.  He has also had one half of his colon 
removed due to diverticulitis.  As previously noted, his 
complaints at the time of the examination were frequent 
indigestion, heartburn, regurgitation on reclining and 
belching.  The diagnosis was reflux esophagitis and 
dysphagia, with gastritis.  An endoscopy conducted at that 
time revealed a small hiatal hernia of the distal esophagus, 
mild gastritis and nonspecific inflammation of the bulb and 
duodenum.  While this evidence reveals that the veteran has 
epigastric distress with dysphagia and regurgitation, 
satisfying the 10 percent criteria under DC 7346, there is no 
evidence of substernal, arm or shoulder pain, or overall 
considerable impairment of health due to this disorder.  A 
January 1999 letter of medical treatment submitted by W. J. 
Patterson, M.D. states that the veteran has problems with 
gastritis, hyperacidity, and gastroesophageal reflux disease, 
which is consistent with the July 1998 VA examination. 

The Board looks at all of the evidence regarding this 
disability, and finds that the evidence does not support a 
finding that his hiatal hernia condition warrants an 
increased rating to 30 percent or higher.  To warrant the 
next higher evaluation, the veteran must have pyrosis and 
substernal, arm or shoulder  pain in addition to his 
epigastric distress, regurgitation and dysphagia, productive 
of considerable impairment of health.  In this case, the 
veteran's treatment records do not describe such a level of 
impairment.  For example, the July 1998 VA examination report 
indicates that the veteran denies any chest pain, and there 
is no indication of shoulder or arm pain.

The Board finds that the veteran's hiatal hernia does not 
more nearly approximate the criteria for the assignment of a 
30 percent rating under DC 7346.  See 38 C.F.R. § 4.7 (1999).  
Therefore, the Board finds that evidence does not support the 
assignment of an increased rating for this disability.   

	II.  Extraschedular ratings
This 50 percent disability rating for anxiety disorder and 10 
percent rating for the stomach condition according to the 
Schedule do not, however, preclude the Board from granting a 
higher rating for either of these disabilities.  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the Court of Veterans' Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether the issue of an increased rating warrants the 
assignment of an extraschedular rating for either of these 
two service connected disabilities. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings -- up to 100 percent 
-- are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Similarly, higher ratings -- up to 60 percent -- are 
assignable for hiatal hernia disabilities, but the evidence 
does not support such an increased schedular rating. 

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his anxiety disorder or 
stomach condition.  While there is ample evidence of 
outpatient treatment for both his anxiety condition, there is 
no record of inpatient treatment for any psychiatric 
condition.  As for his stomach condition, he was operated on 
for colon problems, specifically diverticulitis.  However, 
the evidence does not show that he has had surgery 
specifically for his stomach condition.  Additionally, the 
Board acknowledges that the veteran states that he had to 
sell his construction business due to nervousness in dealing 
with people and has not worked since that time.  However, the 
symptomatology of his anxiety condition does not indicate to 
the Board that his anxiety disorder has not had such an 
unusual impact on his employment as to render impractical the 
application of regular schedular standards.  As for his 
stomach condition, the Board does not find any evidence that 
his stomach condition has had any impact on his ability to 
retain employment.  There is no evidence that the impairment 
resulting from either of these conditions warrants 
extraschedular consideration.  Therefore, consideration under 
38 C.F.R. § 3.321(b) is not warranted. 


ORDER

Entitlement to an increased rating for anxiety disorder is 
denied.
Entitlement to an increased rating for hiatal hernia-like 
symptoms, with reflux esophagitis and gastritis, secondary to 
service connected anxiety disorder is denied.



		
	MARY GALLAGHER	
	Member, Board of Veterans' Appeals



 

